NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        SEP 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-35887

                Plaintiff-Appellee,             D.C. No. 1:16-cv-00108-DCN

 v.
                                                MEMORANDUM*
JAMES A. PRATT,

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                     David C. Nye, District Judge, Presiding

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      James A. Pratt appeals pro se from the district court’s summary judgment in

this foreclosure action brought by the United States to enforce liens on Pratt’s

property. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Berezovsky v. Moniz, 869 F.3d 923, 927 (9th Cir. 2017), and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment in favor of the United

States because Pratt failed to raise a genuine dispute of material fact as to whether

the Farm Service Agency owned the debt secured by a deed of trust on Pratt’s

property and whether Pratt was in default on that debt. See Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986) (“Only disputes over facts that might affect

the outcome of the suit under the governing law will properly preclude the entry of

summary judgment.”); United States v. Kimbell Foods, Inc., 440 U.S. 715, 726-729

(1979) (explaining that “federal law governs questions involving the rights of the

United States arising under nationwide federal programs,” but state law provides

the content where a national rule is unnecessary to protect federal interest); U.S.

Bank Nat’l Ass’n N.D. v. CitiMortgage, Inc., 337 P.3d 605, 610 (Idaho 2014)

(Idaho foreclosure requirements for a loan secured by a deed of trust).

      The district court judge did not plainly err in declining to recuse himself sua

sponte under 28 U.S.C. § 455 because Pratt failed to demonstrate any grounds for

recusal. See 28 U.S.C. § 455 (listing circumstances requiring recusal); United

States v. Holland, 519 F.3d 909, 911-13 (9th Cir. 2008) (setting forth standard of

review and explaining that § 455 “asks whether a reasonable person perceives a

significant risk that the judge will resolve the case on a basis other than the

merits;” “the reasonable person is not someone who is hypersensitive or unduly

suspicious, but rather is a well-informed, thoughtful observer” (citation and


                                           2                                      17-35887
internal quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions are denied.

      AFFIRMED.




                                          3                                       17-35887